Title: From John Adams to Mordecai M. Noah, 31 July 1818
From: Adams, John
To: Noah, Mordecai M.



Sir
Quincy July 31. 1818

Accept my best thanks for, your polite and obliging favour of the 24th. and especially for the discourse inclosed. I know not when I have read a more liberal or a more elegant Composition.
You have not extended your Ideas of the Right of private Judgement and the Liberty of Conscience both in Religion and Phylosophy farther than I do. Men are limited only by Morals and Property.
I have had occation to be acquainted with Several Gentlemen of your Nation and to transact Buisiness with some of them, whom I found to be Men of as liberal Minds, as much honor Probity, Generosity and good Breeding, as any I have known in any Sect of Religion or Phylosophy
I wish your nation may be admitted to all the Privileges of Citizens in every Country of the World.—This Country has done much I wish it may do more; and annull every narrow Idea in Religion Government and Commerce.— Let the Wits yoke; the Phylosophers sneer.! What then? It has pleased the Providence of the first Cause, the Universal Cause, that Abraham should give Religion not only to Hebrews but to Christians and Mahomitans, the greatest Part of the mordern civilized World.
I am, Sir, though a Stranger, with much Esteem, / your humble and obliged Servant
John Adams